IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

THOMAS J. SHIELDS, JR.,
Plaintiff,
1:18CV602

Vv.

SHERIFF GODFREY, et al.,

gue iinet Niczagetl “ienertl Nig idl “Singer! Mera” Meet” Wicgail!

Defendants.
MEMORANDUM OPINION AND RECOMMENDATION OF
UNITED STATES MAGISTRATE JUDGE

This is a pro se civil rights action filed under 42 U.S.C. § 1983 by Plaintiff Thomas J.
Shields, Jr., an inmate in the North Carolina Department of Corrections. Plaintiff originally
named as Defendants: 1) Sheriff Godfrey, Sheriff of Moore County, North Carolina, 2) Lt.
Victor Moore, who is employed by the Moore County Sheriffs Department at the Moore
County Detention Center, 3) “Nurse Jeanie',” a nurse at that facility, and 4) the North Carolina
Depattment of Cortections. Plaintiff later voluntarily dismissed the North Carolina
Department of Corrections. (See Order [Doc. #42].) Previously, Defendant Donaldson filed
a Motion for Summaty Judgment [Doc. #38] and Defendants Godfrey and Moote filed a
sepatate Motion for Summary Judgment [Doc. #44]. The Court later entered an Order [Doc.
#56] which sttuck those Motions based on certain deficiencies, but without prejudice to

Defendants refiling them. Defendant Donaldson later filed a new Motion for Summary

 

" Counsel for “Nurse Jeanie” identified her as Jeanie Donaldson. (Notice of Appearance [Doc. #11].) The
Court will therefore refer to her as Nurse Donaldson or Defendant Donaldson.

Case 1:18-cv-00602-CCE-JEP Document 83 Filed 02/11/21 Page 1 of 24
Judgment [Doc. #61], as did Defendants Godfrey and Moore [Doc. #66]. Plaintiff filed a
joint Response [Doc. #73] and Donaldson and Godfrey and Moore filed Replies [Doc. #74,
#75]. Plaintiff also filed a “Plaintiff [sic] Request for Judicial Notice of Adjudicative Facts and
Opportunity to be Heard” [Doc. #76] and “Plaintiffs’ [sic] Evidentiary Objections and Court
Sanctions Against Defendant Patties and Their Attorneys of Record” [Doc. #77]. This matter
is now before the Court regarding the renewed Motions for Summaty Judgment and Plaintiffs

two subsequent filings.

Allegations in the Complaint

The Complaint sets out the facts supporting Plaintiffs claims in an attached Statement
of Claim. That Statement alleges that Plaintiff was arrested and taken to the Moore County
Detention Center, where he received a medical screening. (Complaint [Doc. #2], Attach.
qj 11, 12.) Plaintiff alleges that he informed staff that he was previously diagnosed with
multiple sclerosis and that he needed “medical restrictions or a bottom floor, bottom bunk
cell.” (Id. 9 12.) Plaintiff states that he initially received an assignment to a bottom floor,
bottom bunk cell in general population housing, but was later moved from general population
to administrative housing. (Id. ff] 12-13.) Plaintiff contends that he raised questions about
his housing assignment with Defendants Godftey and Moore over a petiod of several weeks,
specifically asking why he had been placed in administrative housing without any write-up or
tule violation. (Id. {J 15-20, 25.) He contends that he was given vague and conflicting
answers tegatding why he had been moved to administrative housing, related either to his
medical condition, his need for extra bedding (which was also related to his medical condition)

and/or concerns that he had been “running the block” in his original cell assignment. He

Case 1:18-cv-00602-CCE-JEP Document 83 Filed 02/11/21 Page 2 of 24
further claims that, on September 14, 2015, he was moved to an upper tier cell where he had
to ambulate staits to get to his cell. (Id. J 22.) He alleges that he had previously informed
Sheriff Godfrey that he had multiple sclerosis and needed to be housed in a lower floor. (Id.
at J 21.) He also claims that he asked Nurse Donaldson why he was moved to an upper tier
cell given his multiple sclerosis and difficulty in navigating stairs. (Id. ff] 22-23.) He alleges
that she replied that “she had nothing to do with placement of inmates on restrictive housing
classification even with chronic medical conditions or medical restrictions.” (Id. | 23.)
Plaintiff claims that, on September 15, 2015, he asked a jail employee, Sergeant Flint, about
his housing and that Flint replied that he was in restrictive housing because of “the Nurse and
his chronic medical condition and medical restrictions.” (Id. {J 25.)

According to the Complaint, Plaintiff suffered dizziness on September 18, 2015, and
he informed jail staff, who had his blood pressure checked. (Id. {] 26.) On September 19,
2015, he again had his blood pressure checked and after seeing the nurse then asked to see
“Set. Green” about being moved to a lower tier due to his medical issues, but the request was
denied. (Id. 27.) Two days later, on September 21, 2015, while leaving his cell, Plaintiff fell
down the staits, which caused him to be taken to the hospital with “multiple contusions and
sevete back pain.” (Id. § 28.) He alleges that five days later, on September 26, 2015, he
attempted to declate a medical emergency by “telling the Sergeant he was having severe body
pains,” but that the “request was denied.” (Id. {| 29.) When he then advised another officer
that he was in pain, the officer replied that medical staff does not come in on the weekend.
(Id. 730.) Plaintiff alleges that the next day, he again attempted to declare a medical emergency

due to leg pain and blood in his stool, but “was denied medical attention.” (Id. 31.) Finally,

Case 1:18-cv-00602-CCE-JEP Document 83 Filed 02/11/21 Page 3 of 24
Plaintiff alleges that medical staff sent him to see Dr. Sinclair, a neurologist, on October 1,
2015, and that Dr. Sinclair recommended that Plaintiff be referred to Central Prison to manage
his medical condition. (Id. 932.) Plaintiff alleges that on October 20, 2015, he requested to
be moved to Central Prison “pet Dr. Sinclair’s referral” because “they have 24 houts a day, 7
days a week medical doctors at the facility” and because the Moore County Detention Center
could not address his medical condition or restrictions. (Id. § 33.) Plaintiff contends that his
health was declining due to his chronic medical condition and the lack of medical services at
Moore County Detention Center. (Id. {] 33.)
Facts Related to Nutse Donaldson’s Motion

In conjunction with her initial Motion for Summaty Judgment, Nurse Donaldson
submitted an Affidavit [Doc. #40] supported by Plaintiff's medical records as an exhibit. She
submitted a new Affidavit [Doc. #61, Attach.] in conjunction with her renewed Motion. That
second Affidavit appeats to contain all the substance of her first Affidavit, along with
additional information. Thetefore, the Coutt will reference only the second Affidavit in setting
out the facts pertaining to Nurse Donaldson.

Nutse Donaldson states that she is a tegistered nurse who was employed by Southern
Health Partners, Inc. to provide medical care at the Moore County Detention Center while
Plaintiff was incatcerated and that she provided him with certain medical cate. (Id. §§] 3-5.)
Duting Plaintiff's incatceration, her typical work schedule was 6:30 am to 3:00 pm, Monday
through Friday. (id. J 9.) A physician’s assistant, Manuel Maldonado, also visited once a week

and was available by telephone. (Id.)

Case 1:18-cv-00602-CCE-JEP Document 83 Filed 02/11/21 Page 4 of 24
At the time of Plaintiffs booking on Februaty 4, 2015, he reported to an officer
completing a medical questionnaire that he had high blood pressure, dental pain, a history of
multiple scletosis, and a history of severe headaches and cramps. (Id. {J 10 and Ex. 1003.) In
a scteening conducted by Nurse Donaldson the next day, he reported high blood pressure, a
history of multiple sclerosis, a history of cocaine and alcohol use, and a possibly broken finger.
(Id. J 11 and Ex. 1001.) Donaldson ordered blood pressure medication for Plaintiff, which
was then prescribed by PA Maldonado. (Id. J] 16, Ex. 1041.)

Defendant Donaldson states that Plaintiff “did not request to be assigned to housing
in a bottom floor cell” (id. J 12) or relay such a request to her at any point in his incatceration
(id. 13). Instead, he “desired to be housed on the second floor’ of the Detention Center.
(Id. J 14.) However, she adds that as a nurse she has “no knowledge of information regarding
the decision to assign housing to inmates” and specifically has “no information on the decision
to assign [Plaintiff] to a second floor cell,” although she believes that the assignments are made
by an officer at the Detention Center. (Id. {] 18.) Defendant Donaldson also states that she
believes that Plaintiff was assigned to administrative housing on the second floor of the
Detention Center at some point during his time there. (id. 17.) Defendant Donaldson’s
assessment of Plaintiff at initial scteening was that “no medical restrictions related to [his]
housing assignment were necessary” (id. {| 19) and that he had an “evident ability to ambulate
with ease and maneuver appropriately throughout the Moore County Detention Center” (id.
4] 20).

Plaintiff was seen a number of times for medical treatment during his time in Moote

County. On Match 18, 2015, he submitted a Medical Request complaining of pain, and was

Case 1:18-cv-00602-CCE-JEP Document 83 Filed 02/11/21 Page 5 of 24
seen the next day on Match 19, 2015, but refused the pain medication offered. (Id. {| 22 and
Ex. 1008, 1015.) On Match 24, 2018, Plaintiff complained of pain and a headache and
requested an extra blanket. Nurse Donaldson examined him on Match 26, 2015, and found a
small amount of bruising on one of Plaintiff's knees. (Id. {] 23 and Ex. 1009, 1016-17.) She
did not provide him an extta blanket, but did give him Percogesic for pain pursuant to a
protocol put in place by PA Maldonado. (Id. and Ex. 1041.) He was also continued on blood
ptessute medication, Pepcid, and Antivert. (Id.) On May 2, 2015, Plaintiff submitted a medical
tequest to be seen for his multiple sclerosis. (Id. {] 24 and Ex. 1011.) Nurse Donaldson
tesponded on May 5, 2015, and notified him that she would schedule an appointment with a
neurologist and that she was waiting for a call back from the neurologist, Dr. Sinclair, for an
appointment date and time. (Id.) Later that month, on May 26, 2015, Plaintiff submitted
another medical request to be seen for his multiple sclerosis. (Id. {J 25.) Nurse Donaldson
responded that she had scheduled him for an appointment with Dr. Sinclair at Pinehurst
Neurology. (Id.) On August 4, 2015, Plaintiff was seen by Dr. Sinclair, who noted worsening
symptoms of multiple sclerosis with tremors and back pain, and recommended a referral to a
specialist at the University of North Carolina. (Id. {] 26 and Ex. 1006.) He also noted two
medications as “failed”, and did not forward any additional prescriptions or recommendations
to jail staff. (id. J] 26-27 and Ex. 1006.) Nurse Donaldson notes that Plaintiff expressly
refused to take the two medications noted by Dr. Sinclait due to the risk of negative side
effects. (Id.) Nurse Donaldson attempted to schedule an appointment with a specialist at the
University of North Carolina, but was told that the referral had to come directly from Dr.

Sinclait’s office. (Id. J 29.) She states that she followed up with Dr. Sinclait’s office to request

Case 1:18-cv-00602-CCE-JEP Document 83 Filed 02/11/21 Page 6 of 24
a direct refertal for Plaintiff to see a specialist on three separate occasions, as further outlined
below. (1d. {[f] 30-32.)

On September 21, 2015, Plaintiff fell at the Detention Center. (1d. {J 35.) Nutse
Donaldson responded to the fall and helped stabilize him for transportation to the hospital.
(Id. and Ex. 1005, 1025-32) After his assessment at the hospital, Plaintiff “had a clear CT’ scan
and cleat x-rays of his spine, shoulder, and knee” and was diagnosed with contusions, was
given pain medication, and was discharged the same day. (Id.) Defendant Donaldson
examined him the next day and, after Plaintiff reported back soreness, she provided him with
an ice pack. (Id. J 36 and 1005.) That same day, PA Maldonado issued an otder to place
Plaintiff in a “bottom bunk.” (Id. §[ 37 and Ex. 1041.)

On October 19, 2015, Plaintiff submitted a request to be seen for back pain. Nurse
Donaldson examined him the next day and PA Maldonado teplaced one pain medication with
another. (Id. § 38 and Ex. 1013, 1018-19, 1042.) Nurse Donaldson also contacted Dr.
Sinclait’s office and requested that they set up an appointment for Plaintiff with a specialist
and noted in Plaintiffs chart that they wete “awaiting UNC teferral.” (Id. {30 and Ex. 1005,
1018.)

Two weeks later, on November 4, 2015, Plaintiff submitted a Medical Request,
requesting to be moved to a cell back upstairs. (Id. {| 39 and Ex. 1005, 1014.) Nurse
Donaldson evaluated him and noted that he had no swelling and could walk without difficulty.
(Id. and Ex. 1014, 1020.) Nutse Donaldson saw him again the next day, on November 5,
2015, based on his complaints of pain, and she entered an order allowing him to have a walker,

and tecommended he tise slowly and sit while showering. (Id. 40 and Ex. 1014, 1021, 1042.)

Case 1:18-cv-00602-CCE-JEP Document 83 Filed 02/11/21 Page 7 of 24
She also contacted Dr. Sinclair’s office again, requesting that Plaintiff be scheduled with a
specialist at UNC. (Id. §] 31.) He was continued on Motrin for pain. (Id. at Ex. 1042.)

On November 14, 2015, Plaintiff was seen by another provider, LPN William David
Chavis, for back and groin pain and a history of two hard stools. Plaintiff then received Colace
as treatment. (Id. ] 41 and Ex. 1022-23.)

Plaintiff's medical records reflect that Plaintiff was seen again on November 23 and 24,
2015. He tefused Percogesic for pain and requested Motrin, but PA Maldonado had directed
that Mottin was not to be given “for now” due to gastrointestinal upset. (Id. Ex. 1007, 1043).
He was seen again on December 8, 2015, regarding a request that the walker be discontinued,
with a notation that he “only carries] it atound and using as clothes line walks in cell without
it.’ (Id.) He was seen again a week later on December 15, 2015, and again on January 5, 2016,
with a notation that he was “voicing no complaints.” (Id.) He was seen again on January 25,
2016, was walking without assistance and showering without a chair. The record for that visit
also reflects that Nurse Maldonado again called Dr. Sinclair regarding the UNC referral. (Id.)
In her affidavit, Nurse Maldonado notes that she contacted Dr. Sinclait’s office to follow up
then, after having waited a “reasonable time for Dr. Sinclait’s office to forward the necessary
referral, medical records and set up an appointment.” (Id. {ff 30-33.)

Plaintiffs medical records teflect that he was seen again on February 17, 2016, with a
teport of “no recent ptoblems related to legs, neck, back or knee to report. All is stable.” (Id.
at 1007.) His medications were renewed, blood tests were done, and on Match 15, 2016, he
was ttansferted out of the Detention Center, to the State Department of Corrections. (Id. at

1043.)

Case 1:18-cv-00602-CCE-JEP Document 83 Filed 02/11/21 Page 8 of 24
Facts Related to Defendants Godfrey and Moore’s Motion

Defendant Godfrey and Defendant Moore have also refiled a joint Motion fot
Summaty Judgment. Both Defendants attached affidavits to the Brief [Doc. #67] in support
of the Motion. In Defendant Moore’s Affidavit (Brief, Attach. 1), he states that he is awate
that Plaintiff alleges that he was place in administrative segregation without cause, but that
Plaintiff was never placed in any housing “without a valid concern for the safety and wellbeing
of [Plaintiff ] and/or other inmates.” (Id. {J 5.) Defendant Moore attaches an Activity Log as
an exhibit to his Affidavit. Referring to the log, he reports that, from February 5, 2015 until
July 16, 2015, other officers handled Plaintiff's cell assignments and assigned him to Red and
Blue Blocks, which ate not considered to be administratively segregated housing. (Id. {| 6.)'
Howevet, Moote acknowledges that, on July 16, 2015, he moved Plaintiff to a downstairs cell
in Gteen Block in order to separate Plaintiff from other inmates who claimed that Plaintiff
was “bullying” them, including three who filed formal complaints with jail staff. (id. {[ 7.)
Defendant Moote states that he did this in order to separate Plaintiff from those other inmates
“for the safety and secutity of the inmates, staff, and the facility.” (d.) When this occurted,
Defendant Moore also intended to remove bed linens and a blanket that Plaintiff lost after

being found guilty of two policy violations.* However, Defendant Moote ultimately allowed

 

1 Based on the Activity Report attached to the Affidavit, it appears that Plaintiffs cell in the Blue Block from
February 5, 2015 to March 23, 2015 was upstairs. (Affidavit Ex. A [Doc. #67-1 at 6].)

2 According to Plaintiffs Declaration [Doc. #55 at 2] , his bed linen and blanket were taken because Plaintiff

had walked around outside his cell during the day with his blanket wrapped around him to stay warm, in
violation of jail policy.

Case 1:18-cv-00602-CCE-JEP Document 83 Filed 02/11/21 Page 9 of 24
him to keep the bed linen, in light of Plaintiff's multiple sclerosis and the new housing
assignment. (Id.) The Activity Report reflects this as follows:

For the safety and surety of the inmates, staff and facility; inmate Thomas Shield

was teclassified {] for the following reasons. Inmate Shield [h]as had trouble

with four other inmates in Green Block. They all [were] moved but the one

common denominatot is inmate Shields. Inmate Shields said that because of

his MS that he needs to keep[] his linen and needs to be under them most of

the time[, t]hat he lost due to being found guilty of 2 “C” violations. Inmate

Shields [h]as had three other inmates complain about him bully them in Green

Block on the kiosk. I spoke with the nurse about the linen and to be on the

safe side, as long as inmate Shields is in [administratively seetegated housing] he

can be under bedding per Lt. Moote.
(Id. at 8.)

Defendant Moore states that the Activity Report then shows that, on September 14,
2015, another officer moved Plaintiff into an upstairs cell on Yellow Block. (id. {J 3.)
Defendant Moore states that he did not make this decision, was not aware of any problem
Plaintiff had with the assignment, and that the move did not involve any disciplinary reason.
(Id.) Plaintiff fell a week later on September 21, 2015 and was assigned to a downstairs cell
after the fall and until he left the Detention Center in Match of 2016. Id.) As to Plaintiff's
medical treatment, Moore contends that he relied on the judgment of medical professionals
working at the Detention Center, never assigned Plaintiff to housing that was contrary to any
instructions from those staff, and never placed Plaintiff in any restraints that would have
ageravated a medical condition. (1d. {ff] 10-11.)

For his part, Defendant Godfrey asserts that “[a]t no time relevant to this action did
[Plaintiff] ask me why he was placed in ‘administrative housing/maximum secutity’ without

any write-up or tule violation.” (Brief, Attach. 2, 45.) He adds that he believes Plaintiff was

“never placed in any housing for disciplinary reasons without a valid concern for the safety

10

Case 1:18-cv-00602-CCE-JEP Document 83 Filed 02/11/21 Page 10 of 24
and wellbeing of [Plaintiff] and/or other inmates.” (Id.) He also claims that he had no
petsonal interaction with Plaintiff while he was in the Detention Center, and that although
Plaintiff filed a number of initial grievances, Plaintiff did not appeal any grievance to
Defendant Godftey. (Id. 7.) Defendant Godfrey notes that this is true for both grievances
related to medical cate and housing assignments. (Id.)

Facts In Plaintiff's Declaration

Plaintiff submitted a Declaration [Doc. #55] in support of his Response to Defendants
Godfrey and Moote’s prior Summary Judgment Motion, and incorporates it by reference in
his Response to the present Motions. In the Declaration, he largely repeats the allegations in
the Complaint or states facts that do not appear clearly relevant to his claims. However, he
does state that Defendant Donaldson once tefused him an extra blanket or “effective pain
medication without side effects” after his multiple sclerosis symptoms worsened and that he
refused the medication she ptovided because it made him sick. (Id. ] 8.) He states that she
also refused to schedule an appointment with a specialist at the University of North Carolina
to examine Plaintiff's multiple scletosis symptoms. (Id.) He does admit that he saw Dr.
Sinclair instead. (Id. { 12.)

Regarding his housing situation, Plaintiff states that while in administrative housing, he
was placed in restraints when out of his cell and that this somehow aggtavated his multiple
sclerosis symptoms. (Id. {] 10.) He denies bullying any other inmates to cause his transfer into
administrative housing. (Id. 11.) He admits that after the fall he continued to request to be

moved back upstaits, and states that this was because he sought to be moved to genetal

11

Case 1:18-cv-00602-CCE-JEP Document 83 Filed 02/11/21 Page 11 of 24
population upstaits in order to have more toom to move around and walk to ease his pain and
to end the practice of him being placed in restraints when he left his cell. (Id. {] 14.)
Summary Judgment Standard

Summaty judgment is appropriate when no genuine issue of material fact exists. Shealy
v. Winston, 929 F.2d 1009, 1011 (4th Cir. 1991). A genuine issue of fact exists if the evidence
presented could lead a reasonable fact-finder to return a verdict in favor of the non-moving
party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). A court considering a
motion fot summaty judgment must view all facts and draw all reasonable inferences from the
evidence before it in a light most favotable to the non-moving party. Id. The proponent of
summaty judgment “bears the initial burden of pointing to the absence of a genuine issue of
material fact”” Temkin v. Frederick County Comm’rs, 945 F.2d 716, 718 (4th Cir. 1991) (citing
Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)). If the movant catries this burden, then
the burden “shifts to the non-moving patty to come forward with facts sufficient to create a
triable issue of fact.” Id. at 718-19 (citing Anderson, 477 U.S. at 247-48). A mete scintilla of

evidence supporting the non-moving partty’s case is insufficient to defeat a motion for

 

summaty judgment. See, e.g., Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir. 1994); see also
Anderson, 477 U.S. at 248 (non-moving patty may not test upon mere allegations ot denials.)
Discussion
Defendant Donaldson’s Motion for Summary Judgment
Turning first to Defendant Donaldson’s Motion, Plaintiff seeks to state a claim against
Defendant Donaldson for deliberate indifference to setious medical needs in violation of his

federal constitutional rights. Because of his status as a pretrial detainee at the time of the

12

Case 1:18-cv-00602-CCE-JEP Document 83 Filed 02/11/21 Page 12 of 24
events alleged, Plaintiff's claim of deliberate indifference to his medical needs would be
evaluated under the due process clause of the Fourteenth Amendment, rather than under the
Eighth Amendment standard applicable to convicted prisoners. City of Revere v. Mass. Gen.
Hosp., 463 U.S. 239, 244 (1983); see Bell v. Wolfish, 441 U.S. 520, 535 (1979). In practice
however, the standards are the same for both pretrial detainees and convicted petsons. See
Brown v. Hattis, 240 F. 3d 383, 388-89 (4th Cir. 2001) (holding that a pretrial detainee is
entitled to the protections of due process, but concluding that the court need not decide
whether the prisoner was convicted or a pretrial detainee because the standatd is the same).
Plaintiff must establish that Defendant Donaldson acted with “deliberate indifference” to his
“serious medical needs.” Estelle -v. Gamble, 429 U.S. 97, 104 (1976); Iko v. Shreve, 535 F.3d
225, 241 (4th Cir. 2008). More specifically,

[a] medical need qualifies as serious if it “has been diagnosed by a physician as
mandating treatment or ... is so obvious that even a lay person would easily
recognize the necessity for a doctot’s attention.” [Iko, 525 F.2d at 241] (internal
quotation marks omitted). A defendant displays deliberate indifference where
he possesses knowledge of the risk of hatm to an inmate and knows that “his
actions were insufficient to mitigate the risk of harm to the inmate arising from
his medical needs.” Id. (emphasis and internal quotation marks omitted); see
also Scinto _v. Stansbetty, 841 F.3d 219, 225 (4th Cir. 2016) (“To prove
deliberate indifference, plaintiffs must show that ‘the official kn[ew] of and
disregard[ed] an excessive tisk to inmate health or safety.’ ” (brackets in original)
(quoting Fatmer v. Brennan, 511 U.S. 825, 837 (1994))).

“(Deliberate indifference entails something more than mere negligence, ... [but]
is satisfied by something less than acts or omissions for the very purpose of
causing harm or with knowledge that harm will result.”’ Farmer, 511 U.S. at 835.
“Tt requires that a [defendant] actually know of and disregard an objectively
serious condition, medical need, or risk of harm.” De’lonta v. Johnson, 708 F.3d
520, 525 (4th Cir. 2013) (internal quotation marks omitted). A plaintiff can
satisfy this standard by showing “ ‘that a [defendant] knew of a substantial risk
from the very fact that the risk was obvious.’ ” Scinto, 841 F.3d at 226 (quoting
Makdessi v. Fields, 789 F.3d 126, 133 (4th Cir. 2015)).

 

13

Case 1:18-cv-00602-CCE-JEP Document 83 Filed 02/11/21 Page 13 of 24
A plaintiff can also establish “a prima face case of deliberate indifference” where

“ substantial risk of [serious harm] was longstanding, pervasive, well-

documented, ot expressly noted by prison officials in the past, and the

circumstances suggest that the defendant-official ... had been exposed to

information concerning the tisk and thus must have known about it.’ ” Id.

(brackets and ellipsis in original) (quoting Parrish ex rel. Lee v. Cleveland, 372

F.3d 294, 303 (4th Cir. 2004)). In addition, “ ‘[fJailure to respond to an inmate’s

known medical needs raises an inference [of] deliberate indifference to those

needs.’ ” Id. (brackets in original) (quoting Miltier v. Beorn, 896 F.2d 848, 853

(4th Cir. 1990), overruled in part on other grounds by Farmer, 511 U.S. at 837).
Durand v. Charles, No. 1:16CV86, 2016 WL 7495811, at *4 (M.D.N.C. Dec. 30, 2016)
(unpublished), report and rec. adopted, 2017 WL 389108 (M.D.N.C. Jan 26, 2017).

As stated above, mete negligence is not enough to constitute deliberate indifference.
Additionally, the Eighth Amendment does not guarantee to a prisoner the medical treatment
of their choice, and ““[d]isagreements between an inmate and a physician over the inmate’s
ptopet medical cate do not state a § 1983 claim unless exceptional citcumstances are alleged.”
Tunstall v. Perry, 1:15CV226, 2018 WL 1320265 at *2 (M.D.N.C. Jan. 5, 2018) (quoting
Wright v. Collins, 766 F.2d 841, 849 (4th Cir. 1985)), report and rec. adopted, 2018 WL
1311532 (M.D.N.C. Mar. 13, 2018), aff'd 735 F. App’x 75 (4th Cir. 2018).

Here, the actual evidence in the case, which is composed mainly of Defendant
Donaldson’s Affidavit and Plaintiffs attached medical records, demonsttates that Defendant
Donaldson provided Plaintiff with ongoing medical cate duting the time he spent in the
Detention Center. As discussed above, she saw him around the time of his admission to the
Detention Center and on a number of other occasions during his time there. She treated
Plaintiff both before and after his fall, provided him with blood pressure and pain medication

as allowed by PA Maldonado’s standing orders, arranged an appointment with an outside

specialist when Plaintiff reported problems with his multiple sclerosis, and repeatedly

14

Case 1:18-cv-00602-CCE-JEP Document 83 Filed 02/11/21 Page 14 of 24
attempted to attange an appointment with an additional outside specialist as recommended by
the first specialist. She did not refuse to see or treat Plaintiff on any occasion.

The Complaint actually contains no instances whete Defendant Donaldson ts alleged
to have failed to treat Plaintiff or where she failed to provide constitutionally sufficient
treatment. In the Statement of Claim, Plaintiff alleges that he attempted to declare medical
emergencies on September 26 and 27 of 2015 due to pain and blood in his stool. However,
the Complaint does not allege that Defendant Donaldson was involved and also reflects that
this occurted on a weekend. Defendant Donaldson’s Affidavit states that her work schedule
during the relevant time petiod was for Monday through Friday. Thus, she could not have
been responsible for this incident.

Plaintiff's Declaration alleges that Donaldson once refused him an extra blanket, that
she did not ptovide ptoper pain medication, that he refused the medication she provided
because it made him sick, and that she refused to schedule an appointment with a specialist at
the University of North Carolina to examine Plaintiff's multiple sclerosis symptoms. Plaintiff's
medical tecords do show that on Match 24, 2015, Defendant Donaldson refused Plaintiffs
tequest for an extta blanket. (Medical Records at 1009.) However, the Activity Log also
reflects that Defendant Moore, upon Plaintiff's assignment to administrative housing, was
going to remove Plaintiffs linens, but that he agreed to allow him to keep them after speaking
with “the nurse.” Thus, she did generally see that Plaintiff had access to necessary linens, and
the question of whether or not he needed an extra blanket beyond those she allowed is merely

a disagreement over treatment. That does not support a claim of deliberate indifference.

15

Case 1:18-cv-00602-CCE-JEP Document 83 Filed 02/11/21 Page 15 of 24
As for pain medication, on March 24, 2015, Defendant Donaldson provided Plaintiff
with Percogesic for pain pursuant to Maldonado’s standard protocol. Plaintiff's records show
that he took this medication at times for months and even at a previous time when he was
incarcerated at the Detention Center. (Id. at 1009, 1013, 1017, 1019, 1041-43.) He refused to
take it on November 24, 2015, and requested Motrin instead. (Id. at 1043.) However, this
was denied pursuant to PA Maldonado’s orders because of gastrointestonal issues caused by
the Motrin. (Id.) He thereafter continued receiving Percogesic. (Id.) In no way does this
coutse of treatment qualify as deliberate indifference by Defendant Donaldson. As already
stated, she treated Plaintiff repeatedly and did not ignore him or his conditions. She instead
ptovided medication as needed within the parameters set by PA Maldonado. Obviously,
Plaintiff disagrees with some of the treatment decisions. However, again, disagreements with
the treatment provided do not amount to constitutional violations absent exceptional
citcumstances not present here.

As for referral to a specialist, the record clearly reflects that Defendant Donaldson did
attange for Plaintiff to see Dr. Sinclair, a local neurologist, and that, when Dr. Sinclair
recommended a specialist at the University of North Carolina, she worked to arrange that
appointment by contacting the specialist’s office. When the office informed her that the
teferral needed to come ftom Dr. Sinclair, Defendant Donaldson contacted Dr. Sinclait’s
office on thtee sepatate occasions attempting to obtain that referral. Although she was
ultimately unsuccessful in obtaining the teferral prior to Plaintiff's transfer from the Detention
Facility, Defendant Donaldson’s actions do not demonstrate deliberate indifference to

Plaintiff's need to see a specialist. Again, Plaintiff may believe that she should have sent him

16

Case 1:18-cv-00602-CCE-JEP Document 83 Filed 02/11/21 Page 16 of 24
directly to the specialist at the University of North Carolina without first sending him to Dr.
Sinclair. However, this is yet another disagreement with treatment that cannot support a claim
under § 1983.

Finally, Plaintiff may be claiming that Nurse Donaldson was somehow responsible for
his being placed in administrative housing based on his medical condition and/or being
housed in an upstaits cell at the time that he fell and that this violated his federal constitutional
tights. The tecord is simply devoid of any evidence to support this claim. Plaintiff makes
accusations and allegations to this effect in his Complaint and other pleadings. However, he
ptovides no actual evidence that Defendant Donaldson had any say in housing assignments,
either to cause ot prevent his assignment to administrative housing or the upstairs cell. In his
cutrent Response, Plaintiff argues that it is clear from the Activity Report that Defendant
Moote consulted with Defendant Donaldson about his cell assignments because he asked her
about bed linens and an extra blanket when transferring Plaintiff to the Green Block.
Although this did occur, it shows only a question about bedding, not a question about the
assignment itself, much less that Defendant Donaldson possessed authority over that
assignment.

Defendant Donaldson affirmatively states in her affidavit that she had no control over
Plaintiffs housing assignment and that others wete responsible for that assignment. ‘This is
supported by the Activity Report and Defendant Moote’s Declaration, which indicate that on
July 16, 2015, Defendant Moore assigned Plaintiff to what Plaintiff describes as administrative
housing based on problems he had with other inmates. The Activity Report also reflects that

other persons effected cell reassignments of Plaintiff during his time at the Detention Center,

17

Case 1:18-cv-00602-CCE-JEP Document 83 Filed 02/11/21 Page 17 of 24
but Defendant Donaldson is not among them. Plaintiff has produced nothing beyond mete
allegations to counter Defendant Donaldson’s evidence that she did not control his cell
assignments. This is not sufficient for Plaintiff's claim to survive summaty judgment.

Moreover, even if Defendant Donaldson had some ability to recommend that Plaintiff
be assigned to a lower level cell, Plaintiff has not shown that her failure to do so rises to the
level of deliberate indifference to his serious medical needs. Indeed, Plaintiff himself
continued to request assignment to an upper level cell even after his fall in September 2015.

For all of these reasons, Plaintiffs claims against Defendant Donaldson fail and should
be dismissed. The Court will therefore recommend that Defendant Donaldson’s Motion for
Summary Judgment be granted.

Defendants Godftey and Moore’s Motion for Summary Judgment

The Complaint does not set out claims against Defendants Godfrey or Moote based
directly on the medical treatment Plaintiff received while at the Detention Center. Nor could
it, given that they did not control Plaintiffs medical treatment. Instead, Plaintiffs claims
against them stem from his housing assignments. As to that issue, the evidence that is in the
tecotd reflects that Defendant Moore transferred Plaintiff into administrative housing based
on problems between Plaintiff and other inmates at the Detention Center. The Complaint
alleges that Defendant Moore personally informed him that he was placed in administrative
housing because he was “running the block,” and told Plaintiffs sister that he was in
administrative housing due to an issue with a blanket. Further, Defendant Moore’s Affidavit
and the Activity Log state that Defendant Moore placed Plaintiff into administrative housing

because he had trouble with four other inmates who accused him of bullying them. The

18

Case 1:18-cv-00602-CCE-JEP Document 83 Filed 02/11/21 Page 18 of 24
Activity Log reflects that all of them would be moved but Plaintiff needed to be kept separate
from multiple other inmates who had filed complaints about him, and that Plaintiff needed to
keep his blankets and bed linens because of his MS, which he could do in Green Block. ‘Thus,
whether described as “running the block” or “bullying,” it is clear that Plaintiff was placed in
administrative housing based on difficulties with a group of other prisoners and a need to
separate him from them. The question then becomes whether or not that decision potentially
Plaintiffs federal constitutional rights.

“By definition, pretrial detainees have not been convicted of the crimes with which
they are charged. For that reason, the Supreme Coutt held in Bell v. Wolfish, [441 U.S. 520,
535-37 (1979),] they retain a liberty interest in freedom from ‘punishment,’ even while they are
detained to ensure their presence at trial.” Dilworth v. Adams, 841 F.3d 246, 251 (4th Cir.
2016). An inference of punishment may arise from overly testrictive conditions, but “in
addition to ensuring the detainees’ presence at trial, the effective management of the detention
facility once the individual is confined is a valid objective that may justify imposition of
conditions and restrictions of pretrial detention and dispel any inference that such restrictions
ate intended as punishment.” Bell, 441 U.S. at 540. Plaintiff does not appear to allege that
the resttictions to which he was subjected were, in and of themselves, so restrictive that they
amounted to punishment. In any event, he certainly fails to support this with any evidence.
Nevertheless, punishment can also be established by “expressed intent to punish on the patt
of detention facility officials,” and can be inferred if a “restriction ot condition is not
reasonably related to a legitimate goal--if it is arbitrary or purposeless.” Id. at 538-539. Thus,

“ftJo establish that a particular condition or restriction of his confinement is constitutionally

19

Case 1:18-cv-00602-CCE-JEP Document 83 Filed 02/11/21 Page 19 of 24
impermissible ‘punishment,’ the pretrial detainee must show either that it was (1) imposed
with an expressed intent to punish or (2) not reasonably related to a legitimate nonpunitive
govetnmental objective, in which case an intent to punish may be inferred.” Martin v. Gentile,
849 F.2d 863, 870 (4th Cir. 1988).

Here, the evidence is clear that Defendant Moote placed Plaintiff in administrative
housing in Green Block in order to sepatate him from other ptisoners with whom he was
having difficulties or disagreements and who had filed complaints about him. Defendant
Moore describes this in his Affidavit as a transfer based on “the safety and security of the
inmates, staff, and the facility.” (Moore Aff. 4/7.) Plaintiff claims that it was phrased to him
by Defendants as “running the block.” Regardless, the expressed intent was to remove him
from the situation and prevent any escalation of hostilities, rather than to punish him. Further,
as the United States Supreme Court stated in Bell,

In determining whether restrictions or conditions are reasonably related to the

Government’s interest in maintaining security and order and operating the

institution in a manageable fashion, courts must heed our warning that “TsJuch

considerations ate peculiarly within the province and professional expertise of
corrections officials, and, in the absence of substantial evidence in the recotd to
indicate that the officials have exaggerated their response to these

considerations, coutts should ordinarily defer to their expert judgment in such
matters.”

Bell, 441 US. at 540, n.23 (quoting Pell v. Procunier, 417 U.S. 817, 827 (1974)). Defendant
Moote’s decision to place Plaintiff in administrative housing falls squately within the area of
deference desctibed by the Supreme Coutt.

Plaintiff also alleges that Defendant Moore assigned him to of kept him in

administrative housing in “retaliation” for his medical condition. As phrased, this claim is not

supported by any evidence and simply does not make logical sense. There is absolutely nothing

20

Case 1:18-cv-00602-CCE-JEP Document 83 Filed 02/11/21 Page 20 of 24
in the record, either in the form of evidence or factual allegations, that Defendants or anyone
else was upset, angered, ot annoyed by PlaintifPs medical condition so that they might
“retaliate” against him based on that condition. If anything, the record in the Activity Log
reflects that Defendant Moore took into account Plaintiff's need to keep his bed linens and
blanket and his need “be under them most of the time” due to his multiple sclerosis, and
determined that this need, and the need to keep Plaintiff separated from the other inmates
who had filed complaints about him, could best be accommodated by placing Plaintiff in
administratively segregated housing. This is, again, among the type of discretionary decisions
officials must regularly make in determining how best to maintain security and ordet and
operate the institution in a manageable fashion.

Adding to that fact, Defendant Moore taises the defense of qualified immunity.
Qualified immunity shields government officials from lability for their conduct, provided
“their conduct does not violate clearly established statutory or constitutional rights of which a
teasonable petson would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). If
the Court determines that the conduct violated plaintiffs constitutional rights, then the Court
must determine whether the right was “clearly established” at the time of the violation. A law
is clearly established “when the law has been authoritatively decided by the Supreme Coutt,
the appropriate United States Court of Appeals, or the highest court of the State.” Wilson v.
Layne, 141 F.3d 111, 114 (4th Cir. 1998) (internal quotation omitted). Here, for the reasons
just set out, Defendant Moore did not violate Plaintiff's constitutional rights by placing him
into administrative housing in order to sepatate him from inmates who complained about

Plaintiff. Further, it would not have been “cleatly established” at the time it occurred that

21

Case 1:18-cv-00602-CCE-JEP Document 83 Filed 02/11/21 Page 21 of 24
Defendant Moote could not act in this manner. In fact, as noted above, the law is to the
conttaty in that it gives jail administrators wide discretion in making these types of decisions.
Therefore, Defendant Moote is entitled to qualified immunity on this claim.

As fot Defendant Godftey, Plaintiff alleges that he complained of the housing
assignment to Defendant Godfrey, that Defendant Godftey told him he was investigating ot
would investigate, and that Defendant Godfrey failed to get back to him. Plaintiff sets out no
constitutional requitement that Defendant Godftey review the lawful administrative housing
decisions made by Defendant Moote or that he respond to the alleged inquiries of Plaintiff or
his family. Therefore, Plaintiff cannot maintain this claim for relief. Defendants Godfrey and
Moote’s Motion for Summaty Judgment should be granted as to Plaintiff's claims that they
violated his tights by assigning him to administrative housing during part of his stay in the
Detention Center.

The final claim set out against Defendants Godfrey and Moore is Plaintiff's contention
that they improperly housed Plaintiff in an upstairs cell despite medical limitations that made
him unsuitable for such housing and that he then fell and injured himself as a result. ‘The
Complaint alleges that Plaintiff was moved into the cell where he was housed at the time he
fell on September 14, 2015. (Complaint, Attach, J 22.) According to Defendant Moote’s
Affidavit and the Activity Log, this occurred at the direction of Detention Officer Jacob
Schlumpf, not the named Defendants. In fact, Defendant Moore states affirmatively that he
did not make the decision to move Plaintiff to that cell and was never aware that Plaintiff. had
a problem with that assignment. (Moote Aff. {] 8.) Defendant Godfrey echoes this by stating

that he received no grievances regarding this housing assignment. (Godfrey Aff. 97.) In fact,

22

Case 1:18-cv-00602-CCE-JEP Document 83 Filed 02/11/21 Page 22 of 24
although Plaintiff alleges that he questioned this assignment and discussed it with other
workers at the Detention Center, he provides no evidence that he informed Defendants
Godfrey ot Moote of the assignment or any danger it posed to him or that they were made
awate of the assignment by other means. Plaintiff only remained in the cell in question for a
week before falling down the staits. Defendants became awate of the situation at that point,
but Plaintiff was theteafter housed on the bottom floor of the Detention Center for the
remainder of the time there. (Moore Aff. ¥] 9.)

Moreovet, as noted above with respect to Defendant Donaldson, Plaintiff continued
to tequest that he be moved back to an upstaits cell even after his fall. (Donaldson Aff. ] 39.)
Thus, even if Plaintiff could show that Defendants Moore and Godftey were awate of the
assignment, the fact that Plaintiff himself requested an upstairs cell after his fall would refute
any claim that housing him in the upstaits cell amounted to deliberate indifference. Plaintiff
explains his request as being based on a desire for more freedom of movement. (Plaintiffs
Declaration J 14.) Nevertheless, the fact that he was willing to accept the risk even after his
fall indicates that he did not regatd that housing assignment as a significantly dangerous
condition. It is not cleat then why Defendants should have regarded it as such even before
the fall.

Finally, Plaintiff also filed two documents which ate before the Court. The first is
entitled “Plaintiff [sic] Request for Judicial Notice of Adjudicative Facts and Opportunity to
Be Heard.” [Doc. #76.] The second is entitled “Plaintiffs’ [sic] Evidentiary Objections and
Court Sanctions Against Defendant Parties and Their Attorneys of Record.” [Doc. #77.) In

those filings, Plaintiff raises what he contends ate points of disagreement between the filings

23

Case 1:18-cv-00602-CCE-JEP Document 83 Filed 02/11/21 Page 23 of 24
of the Patties, sets out issues regatding the use of certain terms,’ and claims that he received
delayed service of certain filings because Defendants’ attorneys used an outdated address for
mailing. He seeks rulings in his favor on the disputed issues and sanctions. For the reasons
already set out, the Court should rule in favor of Defendants, not Plaintiff, on the substantive
issues in the case. As for any sanctions, disagreements between the parties are normal parts
of a lawsuit, not conduct that could remotely support sanctions. Any delayed service due to
the use of an incortect addtess is also not sanctionable conduct, particularly where, as hete,
Plaintiff reports no harm. These two filings by Plaintiff should be denied.

IT IS THEREFORE RECOMMENDED that Defendant Donaldson’s Motion for
Summary Judgment [Doc. #61] be granted, that Defendants Godfrey and Moore’s Motion for
Summaty Judgment [Doc. #66] be granted, that Plaintiffs “Plaintiff Request for Judicial
Notice of Adjudicative Facts and Opportunity to Be Heard” [Doc. #76] and “Plaintiffs”
Evidentiaty Objections and Court Sanctions Against Defendant Parties and Their Attorneys
of Record” [Doc. #77] be denied, and that this action be dismissed.

This, the 11th day of February, 2021.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

 

3 For example, Plaintiff seeks to clarify that Moore County Detention Center has only two types of housing:
general population (Red and Blue Blocks) and administrative segregation (Green and Yellow Blocks). This is
consistent with the information presented in the record, and nothing in that filing would create a genuine issue
of fact or affect the analysis set out above.

24

Case 1:18-cv-00602-CCE-JEP Document 83 Filed 02/11/21 Page 24 of 24
